Citation Nr: 1706722	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  15-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as degenerative joint disease.

2.  Entitlement to service connection for a right hip disability, claimed as degenerative joint disease.

3.  Entitlement to service connection for a left hip disability, claimed as degenerative joint disease.

4.  Entitlement to service connection for atrial fibrillation.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for gastrointestinal reflux disease (GERD).

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, claimed as degenerative joint disease.

8.  Entitlement to service connection for a right knee disability, claimed as degenerative joint disease

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative joint disease of the cervical spine with bone spur repair.

10.  Entitlement to service connection for degenerative joint disease of the cervical spine with bone spur repair

11.  Entitlement to service connection for a mental health/sleep disorder, claimed as sleep apnea.

12.  Entitlement to a rating greater than 30 percent for residual fracture, distal end, right tibia and fibula with traumatic arthritis.

13.  Entitlement to a rating greater than 30 percent for degenerative disc disease lumbar spine with radiculopathy.

14.  Entitlement to a rating greater than 40 percent for residuals of Parkinson's disease, right upper extremity.

15.  Entitlement to a rating greater than 30 percent for residuals of Parkinson's disease left upper extremity.

16.  Entitlement to a rating greater than 40 percent for residuals of Parkinson's disease, right lower extremity.

17.  Entitlement to a rating greater than 20 percent for residuals of Parkinson's disease, left lower extremity.

18.  Entitlement to an effective date earlier than November 4, 2013, for the grant of service connection for residuals of Parkinson's disease, right lower extremity.

19.  Entitlement to an effective date earlier than November 4, 2013, for the grant of service connection for residuals of Parkinson's disease, left lower extremity.

20.  Entitlement to an effective date earlier than November 4, 2013, for the grant of service connection for residuals of Parkinson's disease, right upper extremity.

21.  Entitlement to an effective date earlier than November 4, 2013, for the grant of service connection for residuals of Parkinson's disease, left lower extremity.

22.  Entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963, February 1964 to August 1965, and August 1965 to December 1976.  He also has unverified service with the United States Army Reserves from December 1976 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012, September 2014, September 2015 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Regarding the issues on appeal arising from the September 2014 rating decision, i.e., issues for increased ratings and earlier effective dates for right and left upper and lower extremity residuals of Parkinson's disease, the Veteran initially withdrew all issues of this appeal in June 2015.  In this regard, he indicated that he was satisfied with a May 2015 decision that granted some of the issues on appeal and he stated that he wished to withdraw all remaining issues associated with the appeal.  However, he went on to perfect an appeal by filing a VA Form 9 in July 2015, but only for the issues for increased ratings and earlier effective dates regarding right and left upper and lower extremity residuals of Parkinson's disease.  Thus, the issues as reflected on the title page of this decision have been revised to show only those issues that are properly on appeal before the Board at this time.

In September 2014, the Agency of Original Jurisdiction (AOJ) issued the Veteran a letter informing him of the AOJ's proposal to rate him as incompetent for VA purposes.  However, the AOJ subsequently determined in an October 2014 rating decision that the Veteran was competent for VA purposes.  

This appeal was processed using the electronic files in Virtual VA and the paperless claims processing system (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

With the exception of the issue of entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or adaptive equipment only, and claims to reopen service connection for right knee and cervical spine disabilities, the issues as noted on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, a May 2004 rating decision that denied the claim of entitlement to service connection for service connection for degenerative joint disease, right knee, and degenerative joint disease, cervical spine status post bone spur repair, is final.

2.  The evidence received since the May 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for degenerative joint disease, right knee.

3.  The evidence received since the May 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for degenerative joint disease, cervical spine status post bone spur repair.

4.  Service-connected residuals of Parkinson's disease of the right and left lower extremities and residual fracture, distal end, right tibia and fibula with traumatic arthritis, include the loss of use of one or both feet.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for degenerative joint disease, right knee, and degenerative joint disease, cervical spine status post bone spur repair is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).

2.  Evidence received since the May 2004 rating decision is new and material and the claim for service connection for degenerative joint disease, right knee, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  Evidence received since the May 2004 rating decision is new and material and the claims for service connection for degenerative joint disease, cervical spine status post bone spur repair, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  The criteria for a certificate of eligibility for automobile and adaptive equipment, or adaptive equipment only, are met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(2), 3.808 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board finds that there is no need to address VA's compliance with the VCAA regarding the Veteran's claim for entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or adaptive equipment only in light of the favorable decision that follows.  

II. Analysis

	A.	  Claims to Reopen

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this instance, while it appears that the RO in February 2012 reopened the claims for service connection for degenerative joint disease, right knee, and degenerative joint disease, cervical spine status post bone spur repair, and then reviewed the claims on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for the claims to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the last final rating decision in May 2004 that denied reopening claims of entitlement to service connection for degenerative joint disease, right knee, and degenerative joint disease, cervical spine status post bone spur repair, was that there was no evidence of an inservice cervical spine and/or right knee injury or disease and no evidence relating postservice right knee and cervical degenerative joint disease with bone spur repair to service.   The evidence on file at the time included the Veteran's complaint of right knee pain in September 1974, and his November 2003 assertion that these disabilities are related to airplane jumps and a helicopter fall in service.  See November 2003 statement (Va Form 21-4142).

Following the May 2004 rating decision, the RO received medical evidence that relates the Veteran's orthopedic disabilities to service.  More specifically, the AOJ received an August 2015 letter from orthopedic surgeon A. Brothers, M.D., who opined that the Veteran had multiple significant orthopedic issues secondary to his military service requirements especially as a paratrooper.  He reported that at 6 feet, 3 inches tall, the Veteran had a lot of weight hitting the ground with each jump.  Although the focus of his discussion pertains to the Veteran's right lower extremity, the Board finds that this evidence is also pertinent to his cervical spine disability.  Moreover, in regard to the Veteran's right knee, there is a January 2015 progress note from Dr. Brother's in January 2015 opining that the Veteran's jumping and his right ankle fracture with malunion/nonunion certainly contributed to his knee arthritis.  He explained that injury to such a structure (cartilage wear) takes place gradually and that the initial insult can result in arthritis changes 20 years later.  

The Board finds that the evidence outlined above relates to at least one of the unestablished facts necessary to substantiate the claim, i.e., establishing a present disability and/or a nexus to service.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Accordingly, the criteria to reopen the claims of entitlement to service connection for degenerative joint disease, right knee, and degenerative joint disease, cervical spine with bone spur repair, under 38 C.F.R. § 3.156 (a) based on new and material evidence have been satisfied.  Thus, to this extent only, the claims are granted.

B.  Financial Assistance in the Purchase of an Automobile or Other Conveyance and Adaptive Equipment, or Adaptive Equipment Only

A certification of eligibility for financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902(a),(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808. 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."  See also 38 C.F.R. § 4.63.

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance; and that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369, 373 (1999). 

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At present, the Veteran's service connected disabilities include residual fracture, distal end, right tibia and fibula with traumatic arthritis, 30 percent, and degenerative disc disease lumbar spine with radiculopathy, 30 percent.  It also includes various residuals due to Parkinson's disease to include of the right upper extremity, 40 percent, left upper extremity, 30 percent, right lower extremity, 40 percent, and left lower extremity, 20 percent.  He has a combined 100 percent evaluation effective since November 2013.  

The Veteran asserts that because of his service- connected disabilities, namely, his residual fracture, distal end, right tibia and fibula with traumatic arthritis, and residuals of Parkinson's disease, right and left lower extremities, he needs an automobile adaptation grant that can accommodate his disabilities.  More specifically, he requests hand controls for his automobile.  

The pertinent evidence in determining whether the Veteran meets the criteria under 38 C.F.R. § 3.800 for an automobile adaptation grant includes a November 2014 Parkinson's Disease Disability Benefits Questionnaire from C. Mishra, MD, who remarked that in the year since the Veteran was diagnosed as having Parkinson's [in 2013], he has had a rapid decline to the point of being unable to walk and he requires a wheel chair.  Findings included severe muscle rigidity, stiffness and tremor in the right lower extremity.  These findings are somewhat inconsistent with an April 2010 VA examination report wherein the examiner assessed the Veteran as having moderate muscle rigidity and tremor in the right lower extremity and moderate functional limitation.  There is also a January 2015 record from T. Fusco, DPM, who stated that he had had a lengthy discussion with the Veteran regarding his functional level and that at that point he did not recommend that the Veteran continue to drive with foot petals as he was having increasing difficulty moving his foot from the gas to the brake.  

As far as the Veteran's service-connected residual fracture, distal end, right tibia and fibula with traumatic arthritis, there is a September 2015 Ankle Conditions Disability Benefits Questionnaire by Dr. A. Brothers who stated that the Veteran has a right ankle fracture non-union with accompanying traumatic arthritis that is functionally diminished so that amputation with prosthesis would equally serve the Veteran.  He explained that pain and lack of sensation, pin perception, and motion resulted in a nonfunctional lower limb.  In contrast, there is an August 2015 VA examination report containing right lower extremity range of motion findings showing dorsiflexion to 10 degrees (out of 20 degrees) and plantar flexion to 15 degrees (out of 45 degrees).  This examiner reported that the Veteran regularly uses a wheelchair, cane and walker as normal modes of locomotion, but he opined that the Veteran's right ankle does not cause functional impairment such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, it is evident from the above outlined evidence that there is both favorable and unfavorable evidence regarding whether the Veteran meets VA's definition of "loss of use of one or both feet."  See 38 C.F.R. § 3.350(a)(2).  Hence, upon weighing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran VA's definition of "loss of use of one or both feet."    

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, an automobile and adaptive equipment or adaptive equipment only grant is warranted; and to this extent, the appeal is granted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

The application to reopen a claim of entitlement to service connection for a right knee disability, claimed as degenerative joint disease, is granted.

The application to reopen a claim of entitlement to service connection for degenerative joint disease of the cervical spine with bone spur repair is granted.

Entitlement to automobile and adaptive equipment or adaptive equipment only is granted.


REMAND

Following the issuance of two Statements of the Case (SOC) in May 2015 regarding the Veteran's appeal of rating decisions in February 2012 and September 2014, additional evidence has been added to the Veteran's VBMS file.  This evidence includes VA examination reports dated in August 2015 and September 2015, and a July 2016 right ankle disability questionnaire.  Also, additional VA outpatient records dated from April 2012 through April 2016 were added to the VBMS file following the May 2015 SOCs as well as a February 2016 SOC.  The February 2016 SOC pertains to the Veteran's appeal of the September 2015 and December 2015 rating decisions.  The record shows no indication that the RO considered the additional evidence.  Thus, a remand is in order so that the AOJ can review this new evidence in the first instance and, thereafter, take appropriate action including the issuance of a Supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37.  When the AOJ reviews the evidence, particularly the August 2015 VA examination reports, it should ensure that the reports are adequate for rating purposes.  This includes assurance that the requirements for range of motion testing as set out in Correia v. McDonald, 28 Vet. App. 158 (2016) are met for the appropriate claims.  The AOJ should also ensure that the SSOC accurately reflects the issues that remain on appeal.    

In November 2014, the AOJ denied the Veteran's claim for service connection for a mental health/sleep disorder, claimed as sleep apnea.  The RO notified the Veteran of this determination in November 2014.  Thereafter, in July 2015, the Veteran informed VA in writing that he was appealing this decision.  It does not appear that a SOC has been issued in this matter.  Indeed, the Veteran's representative specifically requested in writing in January 2016 that he and the Veteran be issued a SOC in this matter.  Thus, the Board is obligated to remand the issue for proper development, to include issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In light of the necessity of this remand, the AOJ should obtain and associate with the record all outstanding, pertinent VA records from April 2016 to the present as well as any outstanding private treatment records.  38 U.S.C.A. § 5103A(b),(C).  This should specifically include left knee replacement records, if they exist.  In this regard, a March 2016 treatment record notes that the Veteran needed a left knee replacement and that his physician, Dr. Brothers, would be consulted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding, pertinent VA and private medical records, to include VA Medical Center treatment records for the time period from April 2016 to the present, and any records related to left knee replacement surgery, if performed.

2.  Take appropriate action, including the issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the November 2014 denial of service connection for a mental health/sleep disorder, claimed as sleep apnea.  The Veteran and his representative should be clearly advised of the need to file a timely Substantive Appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Readjudicate the Veteran's claims on appeal with consideration of all additional evidence associated with the claims file since the May 2015 and February 2016 SOCs.  If any claim on appeal remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response before returning the matters to the Board for further adjudication, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


